Title: From George Washington to Patrick Henry, 1 March 1779
From: Washington, George
To: Henry, Patrick


Sir
[Middlebrook, 1 March 1779]

I had the honor of writing you on the 13th Ulto informing you of pass-ports granted three british vessels to proceed as far as Hampton road in Virginia, subjecting the further conveyance of their cargoes to Charlotteville to your Excellency’s directions.
In revising the letter, I find I have not been as explicit as I at first designed. My intention in limiting the pass-ports to Hampton road, and in putting the cargoes under your directions, was that it might be in your power effectually to prevent the vessels from proceeding any further; a restriction which I thought came more immediately under your notice and which appeared necessary from a number of considerations.
It is uncertain how far Britain may have altered her plan of carrying on the war; or what she may have in view against our defenseless towns on our sea coast. At all events it is our policy to prevent any discoveries of the navigation that leads to those places, and as much as possible the state and face of the country on the sea board. These ideas will naturally suggest the measures to be taken, when we are obliged to admit of their vessels as in the present case.
In consequence of an application from Gen. Clinton, I have granted a pass-port for the Schooner Argyle Magnus Crosbie Master, with necessaries and 150 guineas in specie for the use of the British prisoners at Fort Frederick and Winchester, but limited her as I have the others to Hampton road in Virginia. I have also given a protection to 10,000£. in specie in the Brig Lady Howe for the use of the Convention troops.
Gen. Clinton twice pressed for an extension of the pass port for the Schooner Argyle to the port of Baltimore in Maryland, but I have confined it to Hampton road for the reasons mentioned above. With the pass-port, I inclosed him a letter to your Excellency, (lest the vessel should arrive at Hampton before this) in which I have requested you to dismiss the Schooner as soon as possible, and give orders for the reception of her Cargoe in some of the Bay craft; to be conveyed to Alexandria or George Town, by our own people, and under a proper escort to its place of destination.
I hope you will excuse me for being so particular on this subject—and believe me Dear sir &.
